Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “the metal frame positioned between the first partition gap and the second partition gap forms a first radiator, and is provided with a first ground point, wherein the metal frame is coupled to a first frame of the support frame, and wherein a second ground point is arranged on the first frame and coupled to the first ground point by a ground wire”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kang (US 20140078008) and Sung (US 20100271283). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Kang and Sung to include features of amended claim 1.
Dependent claims 2-3 and 11-13 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 4, prior art of record or most closely prior art fails to disclose, “the metal frame positioned between the first partition gap and the second partition gap forms a first radiator, and is provided with a first ground point, wherein the metal frame is coupled to a first frame of the support frame, and wherein a second ground point is arranged on the first frame and coupled to the first ground point by a ground wire”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kang (US 20140078008) and Sung (US 20100271283). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Kang and Sung to include features of amended claim 4.
Dependent claims 5-6, 8-10 and 14-20 are considered to be allowable by virtue of their dependencies on claim 4.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845